Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-12.  Claim 12 (as amended) remains rejected under 35 USC 112(b), and claim 2 is newly rejected under 35 USC 112(d) as necessitated by amendment.  Although claim 1 was amended, claims 1-12 remain rejected under 35 USC 103 over the Kim reference.  Accordingly, this action is made final.  


Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 12 recites “an electrode lead portion.”  Parent claim 1 defines “a first electrode lead.”  It is unclear if the limitation of claim 12 is a reference to the “electrode lead” in claims 1 and 6.  More generally, it is submitted that the structure of claim 12 as a whole is unclear.  The limitation “and any of the remaining multiple first electrodes and second electrodes include electrode tabs not coated with the mixture layers and placed on the current collectors of the first and second electrodes, respectively,” is not understood.   The limitation “an electrode lead portion that is formed from the first electrode and the second electrode being provided as outermost electrodes” is also not understood as it is unclear if the “electrode lead portion” references the first electrode lead as noted above; in context it appears to be a reference to both electrodes and it is unclear which part(s) of the electrodes it is a reference to. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 2 recites that the first current collector is aluminum, and the second collector is aluminum or stainless steel.  However, parent claim 1 recites that the first collector has a Young’s modulus that is less than that of the second collector.  As the Young’s modulus is an inherent property of a material, the first and second collectors cannot both be aluminum as provided for in claim 2.  Correction is required.  
Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101783703 B1 (English equivalent: Kim et al., US 2020/0014016).
	Regarding claim 1, Kim et al. is directed to a lithium secondary battery comprising a first electrode, second electrode, a separator, and a metal tab (50) provided on a first electrode tab (14) connected to the first electrode (Figs. 3, 4).  The electrodes comprise respective current collectors electrically connected to first and second electrode tabs.  Regarding claim 7, a second electrode lead (60) provided on the second electrode tab connected with the second electrode has a bending structure (see [0055], claim 3 of Kim et al.).  Regarding claim 8, the second electrode lead is provided on the second electrode tab which is protruded and extended from the second electrode.  Regarding claim 9, the first electrode lead (also 60) can have a bending structure (Fig. 7, [0055], claim 3).  Regarding claim 12, as best this claim is understood, the tabs are not coated with electrode mixture layers that are coated on the rest of the current collectors ([0037], [0038]), and the battery being sealed in a pouch (200) and having the electrode lead portions connected to the electrode tabs protruded to the outside of the lithium secondary battery (Fig. 9, 10, [0058]). 
	Kim et al. does not expressly teach that the current collector of the first electrode (connected to tab 14) has a Young’s modulus less than that of a current collector of the second electrode (connected to tab 24), as recited in claim 1.  It is further not taught that the Young’s modulus of the first electrode lead is larger than that of the metal tab (50) (claim 1).  
	However, it is noted that the reference teaches in [0051] that “the electrode plates in the present disclosure may be any one of a group consisting of aluminum, stainless steel and copper.”  Therefore, it would have been obvious to use, for example, Al in the first current collectors (electrode plates) and SS in the second current collectors of the reference, which would satisfy the claim limitation (reference is made to Young’s modulus values disclosed in Figure 7 of instant application).  It would also satisfy the limitation if the first was Cu and the second was SS.  It is noted that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
	Further regarding claim 1, the reference also teaches in [0051] that “the electrode lead may be formed of any one material of a group consisting of aluminum, nickel, and nickel-coated copper.”  The reference teaches that the metal tab (50) is “formed of a homogenous or heterogenous metal” ([0049]) for the purpose of strengthening the joint between the electrode tab and the electrode lead ([0048]).   However, specific metals are not disclosed.   
	However, it is submitted that the claimed relationship of Young’s modulus (First lead > Metal tab) is obvious to one skilled in the art because the skilled person would be able to choose appropriate materials for each component, at least some combinations of which would meet the claimed relationship.  For example, nickel or nickel-coated copper (first lead) both have a higher Young’s modulus than aluminum or copper.  Further, Ni-coated Cu has a higher modulus than Ni.  Although as noted above, the material of the “metal tab” on the first electrode tab is not expressly disclosed, it would be obvious to use Cu or Al as such material as these are readily available and inexpensive metals.  The claimed relationship would be met if Ni-coated Cu or Ni was simultaneously used as the first lead.  Alternatively, a skilled person could use Ni-coated Cu as the first lead and Ni as the metal tab, which would also satisfy the claimed relationship.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
	Regarding claim 2, as noted above, the first current collector can be Al and the second can be SS.
	Regarding claim 3, as noted above, the first current collector can be Cu, and the second can be SS. 
	Regarding claim 4, the maximum bend angle of the battery of Kim et al. would be within the claimed range of 10-180 degrees because it contains the same components as those claimed.  
	Regarding claims 5 and 6, the claimed relationship of Young’s modulus (Metal tab ≥ First current collector) is not considered to distinguish over the reference.  The metal tab is disclosed as a “strengthening” tab which would have led a skilled person to use a material having the same or higher Young’s modulus as the first collector.  An example of a “same” material for both would be Al or Cu.  Alternatively, it would be obvious to use Ni for the metal tab (as noted above), which has a higher Young’s modulus than Al or Cu which would be used for the first collector.  The selection of these materials represents no more than routine skill in the art.  Consequently, the claimed relationship is rendered obvious.
	Further regarding claim 5, the claim limitation reciting the thickness of the metal tab being equal to or greater than the current collector is met by [0049] of the reference where it is disclosed that the metal tab (50) has a “thickness one to three times greater than the electrode lead connection tab.” 
	 Regarding claim 8, the claimed relationship of Young’s modulus (Metal tab ≥ First current collector ≥ Second lead) is not considered to distinguish over the reference.  As noted above with respect to the metal tab and current collector, these could both be aluminum.  The second lead could also be aluminum ([0051]) which would meet the claimed relationship.   
	Regarding claim 10, the battery includes an electrode assembly including a stack of cells (Fig. 2).  In [0038], it is taught that “one or both of the top and bottom surfaces of each electrode plate serving as a current collector may be coated with an electrode mixture.”  This is considered to meet the claim limitation reciting “a pair of outermost electrodes placed on both sides of the electrode assembly includes a first electrode coated with an electrode mixture,” as one of the two outermost electrodes would include a “first electrode.”
	Regarding claim 11, the metal tab is placed on at least one tab of the pair of outermost electrodes (see 14, Figs. 2 and 4).  Claim 12 (as best this claim is understood) recites an “electrode lead portion” formed from the first and second electrodes being provided as outermost electrodes and is also met by this disclosure.

Response to Arguments

Applicant’s arguments filed July 6, 2022 have been fully considered but they are not persuasive.  Applicant states that “one having ordinary skill in the art would have understood that the features recited in amended Claim 1 are not directed to Young’s moduli between materials.  Rather, Claim 1 is directed to a specific combination of features directed to the relationship of Young’s moduli between different components of the lithium secondary battery.”  However, in response, it is submitted that the Young’s modulus is an inherent property of a material.  Thus, the materials of the components necessarily determine the Young’s modulus relationships, independent of component shape or structure.   
	Applicants further state that “in view of the specific structural arrangement of the components of the battery recited in amended Claim 1, as discussed at [0075] of the present application, an improved battery is provided by making it ‘possible to improve a weak portion which can be easily broken by an external force and secure the flexibility of the battery.’”  However, the position is maintained that the claimed structural arrangement is obvious over the Kim reference for the reasons stated in the rejection.  In particular, each of the components of Kim can be made of a known metal, and specific groups or sets of these metals meet the claimed Young’s modulus relationships when the components are made therefrom.  In addition, as noted above, there is submitted to be a finite number of ways these metals can be matched or mapped to respective components.   
	Finally, the fact that applicant has recognized another advantage (“improving a weak portion”) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
	Regarding the 112 rejection of claim 12, no substantive arguments were presented and the claim as amended suffers from the problems noted in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 29, 2022